KELLEY, Judge,
dissenting.
I emphatically join in Judge Smith’s well reasoned concurrence and dissent but write separately to emphasize one important point.
In the present case, the lawful custodian of the requested transcripts or public records is the PUC. Under section 3 of the Act, commonly known as the Righi>-to-Know Act (Act),1 any citizen of the Commonwealth clearly has the right to take extracts or make copies of public records while such records *1139are in the possession, custody or control of the lawful custodian thereof, or his authorized deputy. However, what has transpired in this case, as pointed out by Judge Smith, is that the transcripts are purportedly not in the “control” of the PUC, because the PUC has voluntarily entered into a contract in which it has agreed not to permit copying of the transcripts that it purchased from the court reporting firm. As such, any citizen desiring a copy of the transcript as a public record is forced to bear the consequences of the PUC’s actions by obtaining a copy of the transcript from an entity other than the custodian and by paying a rate set by the court reporting firm. This, I believe, is in contravention of the “reasonable rules” requirement of section 3 of the Act, as interpreted by case law, to mean the authority to provide a means of copying that is not burdensome to either party and does not require the person making the request to pay more than the actual, reasonable cost of reproduction.
The majority sanctions the PUC’s actions by holding that the PUC’s scheme for providing a citizen with a copy of a public record is reasonable in accordance with section 3 of the Act. However, the entire policy devised by the PUC for the making of copies of transcripts flies in the face of section 3 of the Act. It does not matter, as suggested by the majority, whether a citizen requesting a public record can pay for the copies. What matters is that a citizen not be required through a custodian’s “reasonable rule” to obtain a copy of a public record from an outside entity and to pay more than the actual, reasonable cost of reproduction. A custodian’s relinquishment of control of the public records clearly has the potential for this result as evidenced by the facts of this case.
Accordingly, I would hold that the PUC’s reproduction policy is violative of section 3 of the Act.
SMITH, J., joins in this dissenting opinion.

. Act of June 21, 1957, P.L. 390, as amended, 65 P.S. § 66.3.